DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
The rejections of the claims under 35 U.S.C.103 as presented in the Office Action mailed 7/20/2021 have been withdrawn based on the amendments filed 1/20/2022.

Election/Restrictions
Claims 1-10, 12, 13, 16, and 18-22 are allowable. The restriction requirement among Species A, B, and C, as set forth in the Office action mailed on10/27/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/27/2020 is withdrawn.  Claims 8, 9, 21, and 22, directed to Species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-10, 12, 13, 16, and 18-22 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the examiner finds the applicant’s arguments, presented in the Remarks filed 1/20/2022 to be persuasive. The examiner notes that the amendment to Claim 1, which further defines the structure and arrangement of portions of the shell housing by requiring the arrangement of the window and concave surface to be such that the light passing through the window is projected onto the concave surface after passing through the window is not disclosed by the closes prior art formed by the combination of Iwao et al. (JP 2002373505) and Chien (US 2020/0217465), and there is no motivation absent the applicant’s own disclosure to modify the light device taught by Iwao et al. and Chien references in the manner required by the claims.
Therefore, while a light device including a shell housing including a bottom housing and face cover having convex and concave surfaces, a container located in the shell housing, a light source assembly disposed inside the container and configured to emit light of different first and second qualities, a plug, a window, and a switch is known in the art, the combination of the arrangement the face cover being disposed on an opening of the container and including a convex surface and a concave surface such that the convex surface and the concave surface are connected by a lateral wall, the window is disposed on the lateral wall, and the light is projected on the concave surface after passing through the window is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875